[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Finding appellant's first assignment of error well-taken and second assignment of error moot and appellee/cross-appellant's cross-assignment of error not well-taken, the judgment of the Williams County Court of Common Pleas is reversed and remanded for proceedings consistent with the Opinion and Judgment Entry by Sherck, J., on file. Court costs of this appeal are assessed to appellee. Handwork, P.J., and Sherck, J., concur; Glasser, J., dissents.
* * *